Citation Nr: 1009132	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  03-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disabilities associated with 
surgical treatment of the fourth right toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to March 
1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) "Tiger Team" in 
Cleveland, Ohio.  Thereafter, the claims file was returned to 
the Regional Office (RO) in Waco, Texas.  This case was 
before the Board in October 2005, and was remanded for 
additional development and readjudication.

In an October 2006 decision, the Board denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disabilities associated with surgical treatment of the fourth 
right toe.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2008 Memorandum Decision, the Court vacated 
the Board's decision and remanded the case to the Board for 
further proceedings and readjudication consistent with the 
Court's decision.  This case was before the Board in April 
2009, and was remanded for additional development and 
readjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Because the latest medical opinion obtained is not fully 
compliant with the Board's remand instructions, the medical 
questions posed have not been resolved, and the current 
record remains inadequate for adjudicating the claim. Stegall 
v. West, 11 Vet. App. 268 (1998).

Section 1151 provides that benefits may be paid for 
disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable. Where a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, which is deficient to standards set out by law, 
compensation shall be awarded in the same manner as if such 
disability were service connected. 38 U.S.C.A. § 1151 (West 
2002).

In the instant case, the Veteran asserts that she has 
swelling and pain in her right foot as a result of surgery 
that VA performed in September 1983.  In this regard, medical 
records show that at that time she underwent an extensor 
tenotomy 4th toe right foot.  Recent evidence includes an 
April 1999 VA medical record containing the Veteran's report 
of persistent swelling in her right foot, as well as a 
problem with her 4th toe dropping down and a bunion on her 
little toe.  The evidence also includes VA outpatient records 
in May 2001 noting edema, bunion right foot, small toe 
contracted and deviated to the medial.  The August 2009 VA 
examiner reported diagnoses of right foot hallux valgus, 
right foot fourth toe tenotomy with joint subluxation, and 
hammertoes.

In April 2009, the case was remanded for an examination and 
the VA examiner was asked to provide an opinion as to whether 
it is at least as likely as not (i.e., 50 percent or greater 
probability) that the Veteran has additional disability as 
the result of (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination in association with the September 
1983 surgery; or due to (b) an event not reasonably 
foreseeable.  In reaching the opinion, the examiner was asked 
to comment as to whether, in performing the September 1983 
surgery, the VA physician failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  Unfortunately, the opinion provided is not 
sufficient to allow the Board to make a final determination 
in the Veteran's 1151 claim.  The most recent August 2009 
medical opinion provided in response to the April 2009 remand 
simply indicated "it is impossible for this examiner to 
justify making an opinion as to negligence.  This examiner is 
not an expert in podiatry."  He further noted that "it 
would be impossible for this examiner to render an opinion 
regarding negligence or complication unforeseen.  It would be 
mere speculation on this examiner's part."  

Given the disposition of examiner under 38 U.S.C.A. § 1151, 
the Board finds that the remand directives have not been 
substantially complied with, and a new remand is required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).  An additional VA examination is warranted as this 
case involves complex questions of a medical nature, and the 
Board must rely upon competent medical evidence to clarify 
and resolve such questions. See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The VA examiner should review the 
claims file and provide a medical opinion speaking to the 
care that the Veteran received at the VA Medical Center in 
September 1983, with particular attention to any contentions 
of VA negligence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination by a podiatrist, or other 
appropriate specialist, other than the 
August 2009 examiner, to determine whether 
she has an additional disability as a 
result of her extensor tenotomy 4th toe 
right foot in September 1983.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder, and all VA records related 
to the September 1983 surgery, including, 
but not limited to: consultation reports, 
progress notes, operative reports, nursing 
notes, laboratory reports and any follow-
up reports must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  After a 
complete examination and review of the 
file, the examiner should answer all of 
the following questions with a full 
rationale provided for each answer:

(1) Did the Veteran sustain any additional 
disability as a result of the VA September 
1983 surgery? If so, what is that 
additional disability;

(2) If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment;

(3) Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider; and

(4) Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

(The examining physician is advised that 
the question of negligence is at issue.  
The examiner should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
physician should so indicate.)

2.  The Veteran must be properly informed 
of her scheduled VA examination, and she 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655 (2009).  If she does 
not report for the examination, the claims 
folder should include clear documentation 
of her failure to report.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  Review the medical opinion to ensure 
that it is in complete compliance with 
this remand.  If deficient in any manner, 
implement corrective procedures.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the AOJ 
should readjudicate the claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement 
of the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
the AOJ must furnish the Veteran and her 
representative an SSOC and allow them a 
reasonable period of time to respond.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

